 
 
I 
112th CONGRESS 1st Session 
H. R. 2820 
IN THE HOUSE OF REPRESENTATIVES 
 
August 12, 2011 
Mr. Michaud introduced the following bill 
 
 
September 6, 2011 
Referred to the  Committee on Science, Space, and Technology, and in addition to the Committees on Homeland Security, Armed Services, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide for the establishment and operation of Advanced Composites Development Centers. 
 
 
1.Short titleThis Act may be cited as the Advanced Composites Development Act of 2011. 
2.Advanced Composites Development Centers 
(a)Establishment of program 
(1)In generalThe Secretary of Transportation, the Secretary of Energy, the Secretary of Defense, and the Secretary of Homeland Security shall carry out a program to improve our Nation’s transportation infrastructure, advance the technologies used to produce alternative energy, enhance our military security, and develop new disaster mitigation systems by making grants to consortia to establish and operate Advanced Composites Development Centers. In doing so, they shall work with stakeholders to identify problems that can be solved over a period of 5 years through the development of an advanced composite material. By working with the private sector and focusing on solutions to problems that can be researched, developed, and demonstrated over a short period of time, each Center will strive to produce new composite materials that are lighter, stronger, and more durable than existing materials and have an immediate practical application. 
(2)Designation of CentersThe Centers shall be designated as follows: 
(A)The Secretary of Transportation shall designate 1 Center for the development of advanced composites in civil infrastructure and transportation. 
(B)The Secretary of Energy shall designate 1 Center for the development of advanced composites in energy technology.  
(C)The Secretary of Defense shall designate 1 Center for the development of advanced composites in military operations. 
(D)The Secretary of Homeland Security shall designate 1 Center for the development of advanced composites in disaster prevention and response. 
(E)Any 2 or more of the Secretaries described in subparagraphs (A) through (D) may work together to explore opportunities to designate a single Center that addresses issues of importance to the Departments of each such Secretary. 
(3)Additional collaborationEach Secretary designating a Center under paragraph (2) may include reviewers from the Director of the National Institute of Standards and Technology and the Director of the National Science Foundation to leverage work that has been done at facilities supported by each of those agencies.   
(b)Consortia 
(1)EligibilityTo be eligible to receive a grant under this section for the establishment and operation of a Center, a consortium shall— 
(A)be composed of qualifying entities, including at least 1 prime applicant and 1 private company; 
(B)operate subject to a binding agreement entered into by its members that documents— 
(i)the proposed partnership agreement, including the governance and management structure of the Center; 
(ii)measures to enable cost-effective implementation of the program under this section; 
(iii)a proposed budget, including financial contributions from non-Federal sources; 
(iv)conflict of interest procedures consistent with subsection (d)(2), all known material conflicts of interest, and corresponding mitigation plans; and 
(v)an accounting structure that enables the Secretary to ensure that the consortium has complied with the requirements of this section; and  
(C)operate as a nonprofit organization. 
(2)ApplicationA consortium seeking to establish and operate a Center under this section, acting through a prime applicant, shall transmit to the Secretary an application at such time, in such form, and accompanied by such information as the Secretary shall require, including a detailed description of the elements of the consortium agreement required under paragraph (1)(B). If the consortium members will not be located at one centralized location, such application shall include a communications plan that ensures close coordination and integration of the Center’s activities. 
(c)Selection and schedule 
(1)SelectionThe Secretary shall select consortia for grants for the establishment and operation of Centers through competitive selection processes. In selecting consortia, the Secretary shall consider— 
(A)the information a consortium must disclose according to subsection (b); 
(B)any existing facilities a consortium will provide for Center activities; 
(C)experience in design, prototyping, and testing advanced composites;  
(D)existing ISO 17025 certification;  
(E)experience and achievements working with the private sector and commercializing composite materials technologies; and 
(F)opportunities to leverage previous support that a member of the consortium has received from the Department or Departments awarding the grant, the National Institute of Standards and Technology, or the National Science Foundation to research, develop, demonstrate, or commercialize an advanced composite. 
(2)ScheduleGrants made for the establishment and operation of a Center shall be for a period not to exceed 5 years, after which the grant may be renewed, subject to a competitive selection process.  
(d)Center Operations 
(1)In generalCenters shall conduct or provide for multidisciplinary, collaborative research, development, demonstration, and commercial application of advanced composites technologies within the technology development focus area or areas designated for the Center by the Secretary under subsection (a)(2). Each Center shall— 
(A)encourage collaboration and communication among the member qualifying entities of the consortium and awardees by conducting activities whenever practicable at one centralized location; 
(B)develop and publish on the website of the Department or Departments of the designating Secretary proposed plans and programs; 
(C)submit an annual report to the Secretary summarizing the Center’s activities, including detailing organizational expenditures and describing each project undertaken by the Center; and 
(D)monitor project implementation and coordination. 
(2)Conflicts of interest 
(A)ProceduresCenters shall establish conflict of interest procedures, consistent with those of the Department or Departments of the designating Secretary, to ensure that employees and consortia designees for Center activities who are in decisionmaking capacities disclose all material conflicts of interest, including financial, organizational, and personal conflicts of interest. 
(B)Disqualification and revocationThe Secretary may disqualify an application or revoke funds distributed to a Center if the Secretary discovers a failure to comply with conflict of interest procedures established under subparagraph (A). 
(e)Oversight boardEach Secretary described in subsection (a)(1) shall establish and maintain within its Department an Oversight Board to oversee the progress of Centers. 
(f)Priority ConsiderationThe Secretary shall give priority consideration to applications in which 1 or more of the institutions comprising the applicant consortium are 1890 Land Grant Institutions (as defined in section 2 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7061)), Predominantly Black Institutions (as defined in section 318 of the Higher Education Act of 1965 (20 U.S.C. 1059e)), Tribal Colleges or Universities (as defined in section 316(b) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b)), or Hispanic Serving Institutions (as defined in section 318 of the Higher Education Act of 1965 (20 U.S.C. 1059e)). 
(g)DefinitionsFor purposes of this section: 
(1)Advanced compositesThe term advanced composites means polymer matrix composite materials, including synthetic and natural fibers, as well as synthetic and bio-based resins, used in structural, load-bearing applications. These materials may be enhanced with nano-additives, and may be used in combination with traditional and other advanced materials. 
(2)CenterThe term Center means an Advanced Composites Development Center established in accordance with this section. 
(3)Institution of higher educationThe term institution of higher education has the meaning given that term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)). 
(4)Prime applicantThe term prime applicant means an institution of higher education serving as the lead entity applying for a grant under this section.  
(5)Qualifying entityThe term qualifying entity includes— 
(A)an appropriate State or Federal entity; 
(B)a nonprofit nongovernmental organization with expertise in advanced composites technology research, development, demonstration, or commercial application;  
(C)any other relevant entity the Secretary considers appropriate; or 
(D)a United States private company with expertise in advanced composites technology research, development, demonstration, or commercial application. 
(6)SecretaryThe term Secretary means the Secretary or Secretaries designating a Center under subsection (a)(2). 
(h)Authorization of appropriationsThere are authorized to be appropriated to each of the Secretaries described in subsection (a)(1) to carry out this section— 
(1)$15,000,000 for fiscal year 2012; 
(2)$16,000,000 for fiscal year 2013; 
(3)$17,500,000 for fiscal year 2014; 
(4)$19,000,000 for fiscal year 2015; and 
(5)$20,000,000 for fiscal year 2016. 
 
